UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6842


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY LEE ROSEBORO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:00-cr-00014-RLV-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Lee Roseboro, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina; H.
Thomas Church, OFFICE OF THE UNITED STATES ATTORNEY, Washington,
DC; C. Nicks Williams, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry Lee Roseboro appeals the district court’s order

denying     his   motion    for   reduction   of   sentence       pursuant    to   18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no    reversible     error.      Accordingly,       we    affirm   for      the

reasons     stated   by     the   district    court.        United      States      v.

Roseboro, No. 5:00-cr-00014-RLV-1 (W.D.N.C. Apr. 23, 2012).                        We

dispense     with    oral    argument    because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2